Citation Nr: 1411030	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction over this claim is currently with the RO in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue presented in this case.  Specifically, VA must satisfy its duty to notify the Veteran of the evidence and information that is necessary to establish entitlement to the underlying benefit of service connection for right ear hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013).  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent, 20 Vet. App. at 11-12, the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In October 2006, the Veteran was provided notice regarding the date and bases of the denial of his original claim for service connection for bilateral hearing loss.  While the October 2006 notice letter correctly outlined the reasons and bases of the RO's December 1984 rating decision, this rating decision was misidentified as the previous denial of the Veteran's claim for service connection for right ear hearing loss.  In August 1987, the Board reviewed a May 1986 rating decision, which reopened the Veteran's claim and denied service connection for right ear hearing loss.  The August 1987 Board decision, which denied service connection for right ear hearing loss, was not appealed by the Veteran and was final when issued.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

In its 1987 decision, the Board found that the Veteran had a current right ear disability due to impaired hearing.  See 38 C.F.R. § 3.385 (2013).  The Board found that "defective hearing of the right ear is not shown to have been manifested in service, nor was a sensorineural hearing loss manifested to a compensable degree within one year after the Veteran's discharge from service."  The Board's 1987 decision concluded that "defective hearing of the right ear is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been incurred in service."

The Board notes that the Veteran has submitted evidence of a current right ear hearing disability for VA purposes.  The July 2013 VA audiological examination revealed auditory thresholds at or above 40 decibels in each of the 500, 1000, 2000, 3000, and 4000 Hertz frequencies.  See 38 C.F.R. § 3.385.  The Board also notes that the Veteran's DD Form 214 reflects a military occupational specialty (MOS) of heavy vehicle driver, equivalent to the modern MOS of motor transport operator, which connotes moderate probability of hazardous noise exposure in service.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Thus, the remaining element needed to substantiate the Veteran's claim for service connection for right ear hearing loss - as was the case in the previous denial of the claim in August 1987 - is a relationship, or nexus, between the right ear hearing disability and hazardous noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Review the record and take any necessary action to ensure compliance with all VCAA notice requirements, to specifically include furnishing the Veteran notice of the bases for the denial in the prior August 1987 Board decision (lack of nexus or relationship to service) and a description of the evidence that is necessary to substantiate the nexus element or presumptive service connection requirements to establish service connection that was found insufficient in the previous denial.  See Kent at 11-12; 38 U.S.C.A. § 5103(a).  The letter should identify the August 1987 Board decision as the prior final decision denying service connection for right ear hearing loss, and should instruct the Veteran to submit evidence that tends to relate the current right ear hearing disability to service, including to the reported noise exposure during service, including any evidence of symptoms of hearing loss in service and symptoms of hearing loss since service. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


